Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of invention IAa, including claims 1-7, 9-12, 16-20, in the reply filed on 06/17/2021 is acknowledged.  The traversal is on the ground(s) that “claims 16-20 should be classified in Invention I and will not cause serious examination and search burden and the structure of array substrate shown in Fig. 3 and the structure of pixel shown in Fig. 4 are not mutually exclusive.  This is not found persuasive because the same device as claimed in claim 1 can be achieved by a different method and the same method as claimed in claim 13 can achieve a different device.  In addition, claim 7 is directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO 2014/069529).
Regarding claim 1, Yoshida et al. (figure 67) discloses an array substrate, provided with a plurality of regions, the array substrate comprising a plurality of data lines, a plurality of gate lines, a plurality of switch signal lines, and a plurality of pixels disposed in an array; 
wherein at least one row of the pixels are disposed in each of the regions; and each of the pixels comprises a switch circuit, a drive circuit, and a light-emitting element, the switch circuit being connected to the drive circuit, and the drive circuit being connected to the light-emitting element; 
wherein each of the switch signal lines (EL or GL(n-1)) is connected to the switch circuits (T5, or T3-T4) of the plurality of pixels disposed in at least one of the regions, and configured to provide a switch signal for the switch circuits connected to the switch signal line; 
each of the data lines (Vdata) is connected to the switch circuits of one column of the pixels, and configured to provide a data signal for the switch circuits connected to the data line, and the switch circuit is configured to output the data signal to a drive circuit connected to the switch circuit in response to the switch signal; and 
each of the gate lines (GLn) is connected to the drive circuits (T1 or T2) of a plurality of rows of the pixels, at least two rows of the drive circuits connected to each of the gate lines are disposed in different regions, each of the gate lines is configured to provide a gate drive signal for the drive circuits connected to the gate line, and the drive circuit is configured to drive the light-emitting element connected to the drive circuit to emit light in response to the gate drive signal and the data signal.
Regarding claim 2, Yoshida et al. (figure 67) discloses wherein each of the switch signal lines is connected to the switch circuits of the plurality of pixels disposed in one of the regions, and the switch circuits connected to each of the switch signal lines are disposed in different regions.
Regarding claim 3, Yoshida et al. (figure 67) discloses wherein a plurality of rows of drive circuits connected to each of gate lines are all disposed in different regions.
Regarding claim 4, Yoshida et al. (figure 67) discloses n gate lines, and n rows of the pixels are disposed in each of the regions; wherein an i.sup.th gate line is connected to drive circuits of an i.sup.th row of the pixels in each of the regions, n being a positive integer greater than 1, and i being a positive integer smaller than or equal to n (figure 69A).
Regarding claim 5, Yoshida et al. (figure 67) discloses wherein the drive circuit comprises a drive transistor (T2 or T4); wherein a gate of the drive transistor is connected to the gate line, a first electrode of the drive transistor is connected to the switch circuit, and a second electrode of the drive transistor is connected to the light-emitting element.
Regarding claim 6, Yoshida et al. (figure 67) discloses wherein the switch circuit comprises a switch transistor (T5, or T3-T4); wherein a gate of the switch transistor is connected 
Regarding claim 7, Yoshida et al. (figure 67) discloses wherein the switch circuit comprises two switch transistors (T3-T4); wherein gates of the two switch transistors are both connected to the switch signal line, a first electrode of one of the switch transistors is connected to the data line, a second electrode is connected to a first electrode of the other switch transistor, and a second electrode of the other switch transistor is connected to the drive circuit.
Regarding claim 8, Yoshida et al. (figure 67) discloses wherein the switch circuit comprises two switch transistors (T3-T4); wherein a gate of one of the switch transistors is connected to the switch signal line, a first electrode of one of the switch transistors is connected to a gate of the other switch transistor, and a second electrode of one of the switch transistors is connected to the drive circuit; and a gate of the other switch transistor is connected to the data lines and a second electrode of the other switch transistor is connected to the drive circuit.
Regarding claim 9, Yoshida et al. (figure 67) discloses wherein the number of columns of a plurality of pixels disposed in an array included in the array substrate is less than the number of rows (x or y direction; figure 44B).
Regarding claim 10, Yoshida et al. (figure 67) discloses wherein each of the gate lines comprises a first sub-line segment and a plurality of second sub-line segments connected to the first sub-line segment, each of the second sub-line segments being connected to the drive circuits of one row of the pixels; and each of the switch signal lines comprises a third sub-line segment and a plurality of fourth sub-line segments connected to the third sub-line segment, each of the fourth sub-line segments being connected to the switch circuits of one row of the pixels; wherein each of the first sub-line segments and each of the third sub-line segments are parallel to each 
Regarding claim 11, Yoshida et al. (figure 67) discloses wherein each of the first sub-line segments and each of the third sub-line segments are both parallel to an extension direction of the data line; and each of the second sub-line segments and each of the fourth sub-line segments are both perpendicular to the extension direction of the data line.
Regarding claim 12, Yoshida et al. (figure 67) discloses wherein the number of columns of a plurality of pixels disposed in an array included in the array substrate is less than the number of rows, each of the switch signal lines is connected to the switch circuits of the plurality of pixels disposed in one of the regions, the switch circuits connected to each of the switch signal lines are disposed in different regions, the drive circuit comprises a drive transistor, and the switch circuit comprises a switch transistor; wherein a gate of the drive transistor is connected to the gate line, a first electrode of the drive transistor is connected to the switch circuit, and a second electrode of the drive transistor is connected to the light-emitting element; and a gate of the switch transistor is connected to the switch signal line, a first electrode of the switch transistor is connected to the data line, and a second electrode of the switch transistor is connected to the drive circuit; wherein each of the gate lines comprises a first sub-line segment and a plurality of second sub-line segments connected to the first sub-line segment, each of the second sub-line segments being connected to drive circuits of one row of the pixels; and each switch signal line comprises a third sub-line segment and a plurality of fourth sub-line segments connected to the third sub-line segment, each of fourth sub-line segments is connected to the switch circuits of one row of the pixels; wherein each of the first sub-line segments and each of the third sub-line segments are parallel to each other and are both parallel to an extension direction of the data line, and each of the second sub-line segments and each of the fourth sub-line segments are parallel to each other and are both perpendicular to the extension line of the data line.
Regarding claim 16, Yoshida et al. (figure 67) discloses a display module, comprising a gate drive circuit, a source drive circuit, a control circuit, and an array substrate; wherein 
the array substrate is provided with a plurality of regions and comprises a plurality of data lines, a plurality of gate lines (GLn), a plurality of switch signal lines (GLn-1 or EL), and a plurality of pixels disposed in an array, at least one row of pixels being disposed in each of the regions; 
wherein each of the pixels comprises a switch circuit, a drive circuit, and a light-emitting element, the switch circuit (T5, or T3-T4) being connected to the drive circuit, and the drive circuit being connected to the light-emitting element; each of the switch signal lines is connected to the switch circuits of the plurality of pixels disposed in at least one region and configured to provide a switch signal for the switch circuit connected to the switch signal line; 
each of the data lines (Vdata) is connected to the switch circuits of one row of the pixels and configured to provide a data signal for the switch circuit connected to the data line, and the switch circuit is configured to output the data signal to the drive circuit connected to the switch circuit in response to the switch signal; each of the gate lines is connected to the drive circuits of a plurality of rows of the pixels, and at least two rows of the drive circuits connected to each of the gate lines are disposed in different regions, each of the gate lines is configured to provide a gate drive signal for the drive circuit connected to the gate line, and the drive circuit is configured to drive the light-emitting element to emit light in response to the gate drive signal and the data signal; 
the gate drive circuit is connected to the gate lines in the array substrate and configured to provide a gate drive signal for the gate lines; the gate drive circuit is connected to the data lines in the array substrate and configured to provide a data signal for the data lines; and 
the control circuit is connected to the switch signal lines in the array substrate and configured to provide a switch signal for the switch signal lines.
Regarding claim 17, Yoshida et al. (figure 67) discloses wherein each of the switch signal lines is connected to the switch circuits of the plurality of pixels disposed in one of the regions, and the switch circuits connected to each of the switch signal lines are disposed in different regions.
Regarding claim 18, Yoshida et al. (figure 67) discloses wherein the plurality of rows of drive circuits connected to each of the gate lines are all disposed in different regions.
Regarding claim 19, Yoshida et al. (figure 67) discloses wherein the array substrate comprises n gate lines, and n rows of pixels are disposed in each of the regions; wherein an i.sup.th gate line is connected to drive circuits of an i.sup.th row of pixels in each of the regions, n being a positive integer greater than 1, and i being a positive integer smaller than or equal to n (figure 69A).
Regarding claim 20, Yoshida et al. (figure 67) discloses a display device, comprising the display module as defined in claim 16 and a housing configured to package the display module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871